Parker, C. J.
The first exception, perhaps, had its origin in the practice sometimes prevailing in legislative bodies, by which the effect of accepting the report of a committee is merely to bring the subject matter of the report before the body to which the report is made, for further action. The acceptance of a report is frequently, in such cases, merely equivalent to a reception of the report and papers from the hands of the committee. But that such is not the effect of an_ acceptance of the report of a committee, laying out a highway, under our statute, is very clear from the explicit language of the statute itself, which provides that “ such report being returned to the court of common pleas, and duly accepted, such new highway, or such alterations in an existing highway, shall be deemed to be duly established.” N. H. Laws 576. No formal record of a judgment that the highway be established, is necessary to the validity of the proceedings, as that is expressly declared to be the effect of an acceptance of the report.
*397Nor is it of any importance that one of the owners of land, over which the highway passes, is not named in the information. It was not necessary to name any of them, as the course of the highway is sufficiently described. It was necessary that the committee should notify all the owners, before laying out the highway, and that they should assess damages to all. It should appear from the report that this was done ; and it does so appear in this case. Mrs. Robinson was notified, and her damages assessed. But it was not necessary to name the owners in that part of the report of the committee describing the line of the highway as laid out, nor did it become essential that all should be enumerated because some were mentioned.

Judgment on the verdict.